Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in this application.

Response to Restriction/Election
Applicant’s election without traverse of Species D (Figs. 4, 7, 10), corresponding to claims 1-16, in the reply filed on 1/8/2021 is acknowledged.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sacchetto (US 2016/0275905).

As to claim 1, Sacchetto (Figs. 5, 6, 8-10) teaches a portable communication device comprising: 
a processor (12); 
an electronic component (68); 
a display panel (164); and 
a display driving circuit configured to: 
obtain, at a first speed, first image data corresponding to a screen image from the processor (E.g. if the display is to be driven at 80 Hz, circuit 154 would receive display data utilizing all four pipelines 156); 
obtain, at a second speed lower than the first speed, second image data from the electronic component (E.g. receiving the remaining data using a number of pipelines less than 4 in the second circuit 154); 
generate a clock signal [0036]; 

output the merged screen image via the display panel instead of the screen image, at least temporarily (Outputs the data to the display 164) [0057].

As to claim 7, Sacchetto teaches the elements of claim 1 above.
Sacchetto also teaches a processor (12) external to the display module (External to 164).

As to claim 13, Sacchetto teaches the elements of claims 1 and 7 above.
Sacchetto also teaches a first chip (158 of top 154);
a second chip (158 of bottom 154).

As to claims 2, 8, 15, Sacchetto teaches wherein the display driving circuit includes a clock generator (12) to be used to generate the clock signal [0036].

As to claims 3, 9, Sacchetto teaches wherein the display driving circuit includes a source driver (84) to be used to output the merged screen image via the display panel [0037].

As to claims 4, 10, Sacchetto teaches wherein the display driving circuit configured to: 
obtain a control signal from the processor (E.g. signal requiring the use of both pipelines 154); and 
perform the obtaining of the second image data based at least in part on the control signal (The second pipeline 154 receives data based on a signal that enables the use of both pipelines 154) [0054].

As to claims 5, 11, 16, Sacchetto teaches wherein the display driving circuit is configured to: 2Appl. No.: 16/865,971 Response dated: January 8, 2021 Reply to Restriction Requirement of: November 10, 2020
perform the obtaining of the first image data via a first signal path (The signal path through the top pipeline 154 shown in Fig. 8); and 
perform the obtaining of the second image data via a second signal path, the second speed being lower than the first speed (The signal path through the bottom pipeline 154 shown in Fig. 8 with a lower speed based on the number of pipelines).

As to claims 6, 12, Sacchetto teaches wherein the electronic component forms at least part of a chip (E.g. Merging block 162) capable of storing the second image data (Stores the data sufficient to merge it together) [0054].

As to claim 14, Sacchetto teaches wherein the first chip forms at least part of an application processor (E.g. part of the top 154), and the second chip forms at least part of an electronic component other than the application processor (E.g. bottom 154). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAM A MISTRY/Primary Examiner, Art Unit 2691